Exhibit 10.33

SECOND AMENDMENT

TO THE

NEWBRIDGE BANCORP NON-QUALIFIED DEFERRED COMPENSATION PLAN

FOR

DIRECTORS AND SENIOR MANAGEMENT

WHEREAS, NewBridge Bancorp (the “Company”) sponsors the NewBridge Bancorp
Non-Qualified Deferred Compensation Plan for Directors and Senior Management
(the “Plan”) for the benefit of the Company’s Directors and select members of
its senior management, and those of its affiliated employers who have adopted
the Plan; and

WHEREAS, Section 13.1 of the Plan permits the Compensation Committee of the
Company’s Board of Directors (the “Committee”) to amend the Plan at any time,
subject to certain restrictions not applicable here; and

WHEREAS, the Committee has deemed it advisable to amend the Plan to permit the
Company to make non-elective contributions to the Plan from time to time on
behalf of participants in the Plan.

NOW, THEREFORE the Plan is hereby amended as follows, effective January 11,
2012:

Article 1 of the Plan is amended by deleting Section 1.1 in its entirety and
replacing it with a new Section 1.1 to read as follows:

1.1 “Account” means the account the Employer establishes under this Plan for
each Participant, and includes a Participant’s Elective Deferral Account and
Non-Elective Contribution Account.

Article 1 of the Plan is amended by adding a new Section 1.22A immediately
following Section 1.22, such Section 1.22A to read as follows:

1.22A “Non-Elective Contribution” means any cash or property the Employer
contributes to the Plan on behalf of some or all Participants in the Plan
pursuant to Section 3.2 of the Plan.

Article 1 of the Plan is amended by adding a new Section 1.22B immediately
following new Section 1.22A and immediately preceding Section 1.23, such
Section 1.22B to read as follows:

1.22B “Non-Elective Contribution Account” means the portion of the Participant’s
Account attributable to Non-Elective Contributions and Earnings thereon.



--------------------------------------------------------------------------------

Article III of the Plan is amended by adding a new Section 3.2 immediately
following Section 3.1, to read as follows:

3.2 Employer Non-Elective Contributions.

 

  (a) Amount of Contribution. The Employer may, in its absolute discretion,
choose to contribute an amount for some or all Participants in the Plan, such
contribution to be in an amount determined by the Employer on or before the time
for filing its tax returns for the Plan (calendar) Year for which the
contribution is being made.

 

  (b) Allocation of Contribution. Any such Employer Non-Elective Contribution
may be allocated pro rata among all Participants in the Plan, or among Employee
Participants, or among Director Participants, based on the ratio that the
Participant’s Compensation for the Plan Year bears to the Compensation for that
Plan Year of all Participants eligible to share in the contribution, based on
bonus amounts awarded or performance awards granted to such eligible
Participants, or on any other basis determined by the Employer in its absolute
discretion at the time the contribution is made.

 

  (c) Participants Eligible for Non-Elective Contribution Allocation.
Participants eligible to share in any Employer Non-Elective Contribution for a
Plan Year shall be identified by the Employer at the time the contribution is
made.

IN WITNESS WHEREOF, this Second Amendment has been executed this 11th day of
January, 2012.

Plan Sponsor

NewBridge Bancorp

By:                                             
                                                                    

Title:                                          
                                                                    

Participating Employer

NewBridge Bank

By:                                             
                                                                    

Title:                                          
                                                                    